Bullard, J.
White having sold to GuyOt two slaves and received a mortgage to secure the payment of the price, sued out an order of seizure and sale at the maturity of the first note. His proceedings were arrested by injunction, obtained on an allegation that one of the slaves, a female, was, at the time of the sale, afflicted with disgusting diseases which rendered her absolutely useless, and that he (Guyot) would not have purchased her, had he known of their existence. He further charges that the vendor represented the slaves to be good, useful, and efficient, and free from any disease; and that he knew that the slave, Fanny, was not such as he represented her to be. He further represents, that the vices of body were such as not to be discoverable on simple inspection. He, therefore, prays for a rescission of the sale, and for *109two hundred dollars as damages for the trouble and expense he has been put to in defending the suit, and supporting said slave.
Beatty, for the appellant.
Thibodeaux and Cole, for the defendant.
The vendor is appellant from a judgment cancelling the sale of Fanny, and awarding one hundred and forty dollars as damages.
The. evidence leaves it doubtful whether the disease with which the slave was affected was venereal or flúor albus. The medical gentlemen who were examined could not be expected to agree perfectly in the matter. ' It cannot be expected of us, to follow them in the disgusting details of such a case. Suffice it to say, that the whole evidence together leaves it doubtful in our minds, whether the plaintiff be entitled to the relief he has sought, more especially as it would seem that the slave is now in better health. Justice, in our opinion, requires that the case should be remanded for a new trial.
It is therefore ordered and decreed that the judgment of the District Court be reversed, and that the case be remanded for a new trial; and that the costs of the appeal be paid by the appellee.